Citation Nr: 1418001	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to a disability rating in excess of 30 percent for depressive disorder.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran had active service from January 12, 1982, to December 8, 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from April 2008 to September 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This case was remanded in November 2012; however, for reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

As relevant, in November 2012, the Board remanded the case in order to obtain all VA treatment records from the San Juan VA Medical Center dated from 2007 to the present.  If any records cannot be obtained after reasonable efforts have been made, the AOJ was directed to issue a formal determination that such records do not exist.  The November 2012 Remand also directed that, after completing all requested development, the AOJ should readjudicate the claims on appeal based on the entirety of the evidence and issue a supplemental statement of the case (SSOC) if the claims remained denied.  

In this case, review of the record shows that, in December 2012, the AOJ requested the Veteran's VA treatment records dated from February 2008 to the present.  Thereafter, records dated from April 2008 to September 2012 were uploaded in Virtual VA.  Such reflect treatment for all disorders on appeal.  Thereafter, and after completing the other remand directives, the AOJ issued a SSOC in June 2013 that readjudicated the claims on appeal; however, such SSOC did not address or consider the VA treatment records associated with the Veteran's Virtual VA file.  

Therefore, the Board finds that the AOJ did not substantially comply with the directives of the November 2012 Remand in that VA treatment records dated from 2007 to April 2008 were not obtained and there was no formal finding of unavailability issued.  Moreover, the June 2013 SSOC did not readjudicate the Veteran's claims based on the entirety of the evidence.  As such, a remand in order to obtain such outstanding VA treatment records and allow the AOJ to readjudicate the Veteran's claims based on the entirety of the evidence of record, to include the VA treatment records associated with Virtual VA in December 2012, is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the San Juan VAMC dated from 2007 to April 2008.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the VA treatment records dated from April 2008 to September 2012 that were associated with Virtual VA in December 2012.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

